                Case 20-12168-CSS            Doc 713     Filed 11/29/20   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                Chapter 11

 TOWN SPORTS INTERNATIONAL, LLC,                       Case No. 20-12168 (CSS)
 et al.,
                                                       Jointly Administered
                         Debtors.

                             DECLARATION OF KYLE CLEETON

          I, Kyle Cleeton, hereby declare:

          1. Peak Credit LLC (“Peak”) is a multi-member LLC, of which Lepercq de Neuflize &

Co. (“Lepercq”) is the managing member. I am the Co-Chief Investment Officer of Lepercq,

which oversees, through its wholly-owned investment advisory businesses, in excess of $600

million in discretionary capital, and am submitting this declaration in opposition to the ad hoc term

lender group’s motion for an un-bonded injunction prohibiting the closing of the Debtors’ section

363 sale to New TSI Holdings, Inc. (“Buyer”).

          2. For background, Buyer’s parent is New TSI Ultimate Holdings, Inc., a corporation

organized under Delaware law that is authorized to issue 1 million shares of common stock.

In contemplation of closing, and in accordance with the Sale Order, New Town Sports Holdings,

LLC (the “Sponsor” identified in Paragraph X of the Sale Order), of which Peak is the sole

member, subscribed to 800,000 shares in New TSI Ultimate Holdings, Inc.; and 200,000 shares

are authorized but being held in reserve for the prepetition lenders, in accordance with the Sale

Order (see Paragraph X). Peak holds a convertible promissory note issued by Fitness Recovery

Holdings, LLC (“FRH”), the DIP lender. As consideration for its funding to the Debtors and its

commitment to support the business post-closing as hereinafter described, the membership

interests in the Sponsor were issued directly to Peak instead of FRH.
                   Case 20-12168-CSS    Doc 713      Filed 11/29/20     Page 2 of 3



        3. I am Buyer’s sole director and have corporate authority to act on its behalf. I am

familiar with the representation and warranty in the Asset Purchase Agreement as to Buyer’s

financial ability to perform [D.I. 639-1, Section 4.6] and am prepared to cause Buyer to close and

the cash purchase price consideration to be wired to the Debtors on Monday immediately following

the hearing, absent the Court granting the motion.

        4. Permitting the Debtors and Buyer to close on the sale will permit the Buyer to acquire

the business with a substantially de-levered balance sheet relative to that of the Debtors, Buyer’s

only non-operating liability being the DIP loan (see Sale Order, Paragraph 31) which is being

converted to long-term, secured debt pursuant to a Credit Agreement to be executed in conjunction

with closing.

        5. Upon closing, Peak fully expects additional capital will be needed to support Buyer’s

business operations. Peak welcomes investment proposals from third party investors, including the

prepetition lenders; and I am confident that the Buyer can raise outside investment capital provided

it is reasonably leveraged, as would be the case if, as contemplated by the Sale Order, Buyer’s

only long-term debt is the above-described, converted DIP loan. Nevertheless, out of an abundance

of caution, Peak is hereby committing to provide at least $5 million to the Buyer to support the

business post-closing, provided that upon closing its only long-term debt is the converted DIP loan.

Peak would of course provide additional financial support for so long as it made economic sense

for it to do so.

        6. However, were Buyer to have a highly levered balance sheet post-closing, as would be

the case were Peak to accede to the ad hoc group’s demands and cause Buyer to issue second lien

debt to the prepetition lenders, on terms even roughly consistent with those in the unenforceable

(“This Term Sheet is not intended to be a binding agreement of the parties”), unsigned term sheet
               Case 20-12168-CSS          Doc 713      Filed 11/29/20      Page 3 of 3



with Tacit Capital, LLC [D.I. 48-1, discussion of “Prepetition Loan Assignment”], even though

neither the issuance of debt to the prepetition lenders nor the assumption of any portion of their

loans is contemplated by the Sale Order, I believe it likely the Buyer will have considerable

difficulty raising capital, and it would be doubtful that the Buyer would survive for long without

the need for a new restructuring.

       7. Stated differently, Buyer is not in a position to issue second lien debt to the prepetition

lenders because both raising capital and operating in an extremely stressed environment hinges

upon its having a lean balance sheet.

       8. I anticipate continuing to engage the prepetition lenders in further, good faith

negotiations post-closing, as to an appropriate equity split (as contemplated by Paragraph X). And

in the event that agreement is not reached, I fully expect the prepetition lenders to direct their agent

to bring suit. However, the existence of a dispute between Peak and the ad hoc group should not

be permitted to hold up closing.

       9. I personally spoke with Seth Van Aalten and Justin Alberto of Cole Schotz P.C.,

counsel for the creditors’ committee, on Friday afternoon, and understand the committee supports

our closing on this transaction.

       I hereby declare under penalty of perjury that the foregoing is true and correct. Executed

on November 29, 2020.

                                                       /s/ Kyle Cleeton
